 



Exhibit 10.12
REYNOLDS AMERICAN INC.
LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
DATE OF GRANT: MARCH 6, 2007
W I T N E S S E T H:
     1. Grant of Restricted Stock. Pursuant to the provisions of the Long-Term
Incentive Plan (the “Plan”), Reynolds American Inc. (the “Company”) on the above
date has granted, and this Restricted Stock Agreement (this “Agreement”)
evidences the grant, to
Jeffrey A. Eckmann (the “Grantee”)
subject to the terms and conditions which follow and the terms and conditions of
the Plan, of a total of
9,151 shares
of Common Stock of the Company (“Common Stock”). A copy of the Plan has been
provided to the Grantee and is made a part of this Agreement with the same
effect as if set forth in the Agreement itself. All capitalized terms used in
this Agreement below shall have the meaning set forth in the Plan, unless
otherwise indicated.
     2. Receipt and Delivery of Stock. The Grantee waives receipt from the
Company of a certificate or certificates representing the shares of Common Stock
granted hereunder, registered in the Grantee’s name and bearing a legend
evidencing the restrictions imposed on such shares of Common Stock by this
Agreement. The Grantee acknowledges and agrees that the Company shall retain
custody of such certificate or certificates until the restrictions imposed by
Section 3 of this Agreement on the shares of Common Stock granted hereunder
lapse. The Grantee acknowledges and agrees that, alternatively, the shares of
Common Stock granted hereunder may be maintained in book-entry form with
instructions from the Company to the Company’s transfer agent that such shares
shall remain restricted until the restrictions imposed by Section 3 of this
Agreement on such shares lapse.
     3. Restrictions on Transfer of Stock. (a) The shares of Common Stock
granted

 



--------------------------------------------------------------------------------



 



hereunder may not be sold, tendered, assigned, transferred, pledged or otherwise
encumbered until the restrictions lapse. Restrictions will lapse on 100% of the
shares at the earliest of:

  (i)   March 6, 2010;     (ii)   the date of the Grantee’s death;     (iii)  
the date of the Grantee’s Permanent Disability (as defined in the Company’s
Long-Term Disability Plan); or     (iv)   the date of the Grantee’s voluntary
Termination of Employment, including retirement; or     (v)   the date of the
Grantee’s involuntary Termination of Employment without cause (as such terms are
defined in Section 5 of the Agreement), including his retirement; or     (vi)  
the date of a Change of Control (as defined in the Plan).

     (b) Notwithstanding anything to the contrary contained in this Section 3 or
in any other Section of this Agreement, if the Grantee has a written employment
or severance agreement with the Company or one of its subsidiaries, and such
other agreement contains provisions relating to the lapsing of the restrictions
imposed by this Section 3 on the shares of Common Stock granted hereunder
(including, without limitation, provisions relating to the termination of the
employment of the Grantee), and such provisions are different than the
comparable provisions of this Agreement, then the provisions of such other
agreement shall govern.
     (c) At the time the restrictions imposed by this Section 3 shall lapse, the
appropriate number of shares of Common Stock shall be delivered to the Grantee
without a restrictive legend on any Common Stock certificate, or, if such shares
are held in book-entry form, the Company’s transfer agent shall be instructed to
remove the restrictions on such shares.
     4. Forfeiture of Stock. (a) For the shares of Common Stock granted
hereunder to vest, the Company must pay to its shareholders a dividend of at
least $.75 per share in each fiscal quarter during the period commencing on the
Date of Grant and ending on December 31, 2009 (the “Threshold Requirement”),
unless the Company’s Board of Directors specifically approves the nonforfeiture
of such shares upon the declaration of a quarterly dividend of less than $.75
per share. In the event the Company fails to pay to its shareholders a dividend
of at least $.75 per share in any fiscal quarter during the period from the Date
of Grant and ending on December 31, 2009, and the Company’s Board of Directors
does not approve the nonforfeiture of the shares of Common Stock granted
hereunder, the Grantee shall forfeit all right, title and interest in and to the

2



--------------------------------------------------------------------------------



 



shares of Common Stock still subject to the restrictions set forth in Section 3
of this Agreement and to any dividends to be paid thereafter on such shares.
     (b) Upon the Grantee’s Termination of Employment for Cause (as such terms
are defined in Section 5 of this Agreement), the Grantee shall forfeit all
right, title and interest in and to the shares of Common Stock still subject to
the restrictions set forth in Section 3 of this Agreement and to any dividends
to be paid thereafter on such shares.
     (c) Any shares of Common Stock granted hereunder and subsequently forfeited
shall revert to the Company and shall not become transferable by the Grantee or
anyone claiming through the Grantee. The Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”) or its agent shall act
promptly to record forfeitures pursuant to this Section 4 on the stock transfer
books of the Company.
     5. Termination of Employment. (a) For purposes of this Agreement, the term
“Termination of Employment” shall mean termination from active employment with
the Company or a subsidiary of the Company; it does not mean the termination of
pay and benefits at the end of a period of salary continuation (or other form of
severance pay or pay in lieu of salary).
     (b) For purposes of this Agreement, if the Grantee has an employment or
severance agreement or is covered under a severance plan of the Company or one
of its subsidiaries, employment shall be deemed to have been terminated for
“Cause” only as such term is defined in such employment or severance agreement
or such severance plan. For purposes of this Agreement, if the Grantee does not
have an employment or severance agreement that defines the term “Cause,” the
Grantee’s employment shall be deemed to have been terminated for “Cause” if the
Termination of Employment results from the Grantee’s: (i) criminal conduct;
(ii) deliberate and continual refusal to perform employment duties on
substantially a full time basis; (iii) deliberate and continual refusal to act
in accordance with any specific lawful instructions of an authorized officer or
employee more senior than the Grantee or a majority of Board of Directors of the
Company; or (iv) deliberate misconduct which could be materially damaging to the
Company or any of its business operations without a reasonable good faith belief
by the Grantee that such conduct was in the best interests of the Company. A
Termination of Employment shall not be deemed for Cause hereunder unless the
chief human resources executive of the Company shall confirm that any such
Termination of Employment is for Cause; provided, however, that the chief
executive officer of the Company shall be required to confirm that a Termination
of Employment of the chief human resources officer of the Company is for Cause.
Any voluntary Termination of Employment by the Grantee in anticipation of an
involuntary Termination of Employment for Cause shall be deemed to be a
Termination of Employment for Cause.
     6. Dividends. If the Grantee is a shareholder of record on any applicable

3



--------------------------------------------------------------------------------



 



record date, the Grantee shall receive any dividends on the shares of Common
Stock granted hereunder when paid regardless of whether the restrictions imposed
by Section 3 of this Agreement have lapsed.
     7. Voting. If the Grantee is a shareholder of record on any applicable
record date, the Grantee shall have the right to vote the shares of Common Stock
granted hereunder, regardless of whether the restrictions imposed by Section 3
of this Agreement have lapsed.
     8. No Right to Employment. The execution and delivery of this Agreement and
the granting of shares of Common Stock hereunder shall not constitute or be
evidence of any agreement or understanding, express or implied, on the part of
the Company or its subsidiaries to employ the Grantee for any specific period or
in any particular capacity and shall not prevent the Company or its subsidiaries
from terminating the Grantee’s employment at any time with or without Cause.
     9. Registration. The shares of Common Stock granted hereunder may be
offered and sold by the Grantee only if such shares are registered for resale
under the Securities Act of 1933 (the “1933 Act”), as amended, or if an
exemption from registration under such Act is available. The Company has no
obligation to effect such registration. By executing this Agreement, the Grantee
(a) agrees not to offer or sell the shares of Common Stock granted hereunder
unless and until such shares are registered for resale under the 1933 Act or an
exemption from registration is available, (b) represents that the Grantee
accepts such shares of Common Stock for his own account for investment and not
with a view to, or for sale in connection with, the distribution of any part
thereof and (c) agrees that the Grantee or the Grantee’s beneficiary, on
request, will be obligated to repeat these representations in writing prior to
any future delivery of such shares of Common Stock.
     10. Change in Common Stock or Corporate Structure. In the event of any
stock split, spin-off, stock dividend, extraordinary cash dividend, stock
combination or reclassification, recapitalization or merger, Change of Control,
or similar event, the Compensation Committee shall make an appropriate
adjustment to the number or kind of shares or other consideration covered by
this Agreement and to the level of dividends required under Section 4(a) of this
Agreement, and such other revisions to this Agreement as it deems are equitably
required. Any adjustment or revision made by the Compensation Committee shall be
final and binding on the Grantee, the Company and all other interested persons;
provided, however, that the Compensation Committee may not make any such
adjustments or revisions that are adverse to the Grantee without the Grantee’s
written consent.
     11. Application of Laws. The granting of shares of Common Stock hereunder
shall be subject to all applicable laws, rules and regulations and to such
approvals of any governmental agencies as may be required.
     12. Taxes. Any taxes required by federal, state or local laws to be
withheld by

4



--------------------------------------------------------------------------------



 



the Company on the Date of Grant or the delivery of unrestricted shares of
Common Stock hereunder shall be paid to the Company by the Grantee by the time
such taxes are required to be paid or deposited by the Company. The Grantee
hereby authorizes the Company to deduct a sufficient number of shares of Common
Stock (rounded up to the nearest whole share) to satisfy the minimum tax
withholding amount prior to the delivery of unrestricted shares of Common Stock.
     13. Notices. Any notices required to be given hereunder to the Company
shall be addressed to The Secretary, Reynolds American Inc., Post Office Box
2990, Winston-Salem, NC 27102-2990, and any notice required to be given
hereunder to the Grantee shall be sent to the Grantee’s address as shown on the
records of the Company.
     14. Administration and Interpretation. In consideration of the grant, the
Grantee specifically agrees that the Compensation Committee shall have the
exclusive power to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan and Agreement
as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Compensation Committee shall be final, conclusive, and binding upon the Grantee,
the Company and all other interested persons. No member of the Compensation
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Agreement. The
Compensation Committee may delegate its interpretive authority to an officer or
officers of the Company.
     15. Amendment. This Agreement is subject to the Plan, a copy of which has
been provided. The Board of Directors may amend the Plan and the Compensation
Committee may amend this Agreement at any time and in any way, except that any
amendment of the Plan or this Agreement that would impair the Grantee’s rights
under this Agreement may not be made without the Grantee’s written consent.

5



--------------------------------------------------------------------------------



 



     16. GOVERNING LAW. THE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN THE
INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT,
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Grantee have executed this agreement as of the Date of Grant first above
written.

            REYNOLDS AMERICAN INC.
      By:   /s/ Lisa J. Caldwell         Authorized Signature             

     
/s/ Jeffrey A. Eckmann
   
 
Grantee
   
 
   
Grantee’s Taxpayer Identification Number:
   
 
   
 
   
Grantee’s Home Address:
   
 
   
 
   
 
   
 
   
 
   
 
   

6